UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-10382 SYNERGETICS USA, INC. (Exact name of registrant as specified in its charter) Delaware 20-5715943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3845 Corporate Centre Drive O’Fallon, Missouri (Address of principal executive offices) (Zip Code) (636) 939-5100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer £ Accelerated Filer R Non-Accelerated Filer £ Smaller Reporting Company £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the issuer’s common stock, $0.001 value per share, as of December 2, 2011 was 24,975,474 shares. SYNERGETICS USA, INC. Index to Form 10-Q Page PART I Financial Information 3 Item 1. Unaudited Condensed Consolidated Financial Statements 3 Balance Sheets as of October 31, 2011 and July 31, 2011 3 Statements of Income for the three months ended October 31, 2011 and 2010 4 Statements of Cash Flows for the three months ended October 31, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. [Removed and Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 Trademark Acknowledgements 28 Signatures 29 Certification of Chief Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 2 Index Part I — Financial Information Item 1 — Unaudited Condensed Consolidated Financial Statements Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of October 31, 2011 (Unaudited) and July 31, 2011 (Dollars in thousands, except share data) October 31, 2011 July 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $289 and $282, respectively Inventories Prepaid expenses Deferred income taxes Assets held for sale Total current assets Property and equipment, net Intangible and other assets Goodwill Other intangible assets, net Deferred income taxes Patents, net Cash value of life insurance 82 82 Total assets $ $ Liabilities and stockholders’ equity Current Liabilities Current maturities of long-term debt $ $ Accounts payable Accrued expenses Income taxes payable Deferred revenue Total current liabilities Long-Term Liabilities Deferred revenue Total long-term liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ Equity Common stock at October 31, 2011 and July 31, 2011, $0.001 par value, 50,000,000 shares authorized; 24,975,474 and 24,970,884 shares issued and outstanding, respectively 25 25 Additional paid-in capital Retained earnings Accumulated other comprehensive income: Foreign currency translation adjustment 60 89 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Index Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Statements of Income Three Months Ended October 31, 2011, and 2010 (Dollars in thousands, except share and per share data) Three Months Ended October 31, 2011 Three Months Ended October 31, 2010 Net sales $ $ Cost of sales Gross profit Operating expenses Research and development Sales and marketing General and administrative Operating income Other income (expenses) Investment income 14 32 Interest expense ) ) Miscellaneous (2
